Citation Nr: 1705516	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  06-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent prior to September 27, 2006, higher than 60 percent from September 27, 2006, to June 30, 2009, and higher than 30 percent on and after July 1, 2009, for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty from September 1989 to September 1998. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2005, December 2006, December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the record.  

As noted in the Board's April 2011 and February 2012 remands, in correspondence dated in April 2008 the Veteran contended that the RO had committed clear and unmistakable error (CUE) in its February 1999 rating decision by granting less than a 100 percent rating for his service-connected asthma disability.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), is once again referred to the AOJ for appropriate action. 

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities and entitlement to a permanent total disability rating under 38 C.F.R. § 3.340 have been raised .by the record (see November 2015 and June 2016 claims), but have not been adjudicated by the AOJ.  Therefore, the Board does .not have jurisdiction over these issues, and they are also referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA contains additional VA treatment records and other records that are irrelevant to the issue on appeal or are duplicative of what is in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In April 2011 and February 2012, the Board remanded the issue of entitlement to an increased rating for asthma.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

Specifically, VA failed to substantially comply with a Board remand directive instructing that VA adjudicate the issue of whether there is CUE in a February 1999 rating decision, which assigned an initial 30 percent rating (rather than a 100 percent rating) for asthma, prior to adjudicating the Veteran's claim for an increased disability rating for asthma because the two issues are inextricably intertwined.  The record does not contain evidence that any appropriate action was ever taken regarding this issue.  Although the increased evaluation issue was readjudicated in July 2012 and July 2015 supplemental statements of the case (SSOCs), and the CUE claim was listed as part of that issue, no required notice to the Veteran or separate rating decision was issued regarding the CUE claim.  Furthermore, neither SSOC actually adjudicated the CUE claim.  This must be done on remand.  

Further, more contemporaneous medical findings are needed to evaluate the present severity of the Veteran's asthma; the evidence suggests his condition may have progressed or worsened since his last examination in December 2013.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Develop, including by providing appropriate notice to the Veteran, and adjudicate in a separate rating decision the issue of whether there is CUE in the February 1999 rating decision that did not award a 100 percent rating for service-connected asthma.  Only send this issue to the Board for adjudication if the Veteran properly appeals the issue.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination regarding the current severity of his asthma.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased evaluation must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



